Motion Granted; Appeals Dismissed
and Memorandum Opinion filed December 9, 2010.
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00372-CV
NO. 14-10-00420-CV
NO. 14-10-00618-CV
____________
 
ANLOC, L.L.C., Appellant
 
V.
 
PETRODOME ENERGY, L.L.C. AND 
PETRODOME HOCKLEY, L.L.C., Appellees
 

 
On Appeal from the 157th District Court
Harris County, Texas
Trial Court Cause No. 2009-61596
 

 
M E M O R
A N D U M   O P I N I O N
On
November 23, 2010, appellant filed a motion to dismiss these consolidated appeals
because all claims have been settled.  See Tex. R. App. P. 42.1.  The
motion is granted.
Accordingly,
the appeals are ordered dismissed.
PER
CURIAM
Panel consists of Justices Anderson, Frost, and Brown.